Citation Nr: 0734725	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  00-16 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of April 2004.  This matter 
was originally on appeal from a January 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence does not show that the 
veteran suffers from any residuals of an in-service head 
injury in addition to that for which he is already service-
connected.


CONCLUSION OF LAW

Residuals of a head injury were not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R §§ 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 and Board Remand

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in August 2004, the 
AOJ, via the Appeals Management Center (AMC), provided a 
notice letter to the veteran through his legal custodian.  In 
that letter the AMC advised the veteran of what the evidence 
must show to establish entitlement to service-connected 
compensation benefits.  The AMC advised the veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  The AMC also specifically 
requested that the veteran send any evidence in his 
possession that pertained to the claim.

Apparently the veteran is homeless and there have been 
numerous mailing addresses associated with the claims file 
throughout the course of this appeal.  Many of the letters 
sent to the veteran, including some that the AMC sent 
subsequent to the issuance of the Board's remand in April 
2004, were returned as undeliverable.  The August 2004 
letter, however, was not returned as undeliverable; hence it 
is presumed that the notice was sent to the most recent 
address of record at that time.  See, e.g., Davis v. 
Principi, 17 Vet. App. 29 (2003); Woods v. Gober, 14 214 
(2000); Mindenhall v. Brown, 7 Vet. App. 271 (1994).

Prior to re-submitting the case to the Board for 
adjudication, the AMC reconsidered the claim and issued a 
supplemental statement of the case (SSOC), dated in May 2007.  
In the SSOC, the AMC informed the veteran that when service 
connection is granted, a disability rating and effective date 
of the award is assigned.  The AMC also explained how the 
disability rating and effective date are determined.  The 
Board finds that in issuing this letter, the RO has satisfied 
the requirements of Dingess/Hartman.  Although the veteran 
was not notified of these elements prior to the issuance of 
the SSOC, the Board finds that such a delay was harmless 
error.  For reasons explained more fully below, the service 
connection claim is being denied and no disability rating or 
effective date will be granted.  The Board also finds that in 
issuing the SSOC, the AOJ cured any defects regarding the 
timeliness of proper VCAA notice.  In this regard, the 
veteran has had opportunity to respond to this notice by 
submitting evidence and argument on his behalf.  To date, the 
veteran has provided no additional evidence.    

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist, including as directed in the Board's remand.  
The veteran's service medical records, personnel records, and 
VA Medical Center (VAMC) treatment records have been 
associated with the claims file.  The veteran has also been 
provided with a VA examination.  A report of this 
examination, with an addendum, has been associated with the 
claims file.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim. 
Accordingly, the Board will proceed with appellate review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Analysis

The veteran contended at his RO hearing in October 2000 that 
while in service he broke his nose and that he currently 
suffered from residuals of that injury.  The veteran 
acknowledged that he was currently receiving compensation for 
a fracture of his nose as a result of that injury.  The 
veteran, through his representative, testified that either a 
psychiatric or nervous problem manifested from that injury as 
well.  Regarding the in-service injury, the veteran recalled 
that it occurred during basic training in Camp Pendleton and 
that three guys grabbed him and rammed his head into a rail.  
The veteran recalled experiencing lots of nose bleeding as a 
result.  The veteran stated that he received surgery at a 
Naval Hospital as a result of this injury.  

The veteran's service medical records are negative for any 
treatment as a result of a nose injury, but in a report of 
medical history prepared upon the veteran's separation 
medical examination, which was dated in August 1973, he 
indicated that he cracked his upper and middle nose bone 
during training.  The veteran was also diagnosed with 
sinusitis, mild at that time.    

Subsequent medical records also include many references to an 
in-service nose injury.  In an ear, nose, and throat VA 
examination report, dated in April 1975, Dr. D.M. noted that 
the veteran was involved in a basketball accident in service 
from which he sustained trauma to the nose.  Dr. D.M. found 
the veteran to have a deviated septum with subsequent 
difficulty with nasal airway and possible sinusitis as a 
result of this trauma.  The veteran was ultimately granted 
service connection for traumatic septal deviation in February 
1975 and in January 1978, he underwent surgery at a VAMC for 
it.  

The veteran underwent a VA examination in November 2005 for 
the purpose of determining the presence of any chronic 
residual disability stemming from his head trauma during 
service.  In a report of that examination, Dr. R.N. noted 
that a review of the veteran's claims file showed that he had 
chronic undifferentiated schizophrenia.  Dr. R.N. cautioned 
that because of this, items reported by the veteran had to be 
carefully re-screened based on the documented history in the 
claims file.

Regarding the veteran's subjective complaints, Dr. R.N. noted 
that the veteran reported suffering from major head and 
facial injury from a Claymore mine explosion in Vietnam.  Dr. 
R.N. was unable to verify this incident from any of the 
records and noted that the veteran's claims file instead 
suggested that he had injured himself after running into a 
pole playing basketball.  Dr. R.N. also noted that surviving 
an injury from a Claymore mine explosion was highly 
improbable.  The veteran also reported experiencing 
headaches, for which he claimed to take neuroleptics.  

On physical examination, Dr. N.R. observed that the veteran 
was delusional with several uses of neologisms, which the 
doctor defined as pathognomic signs of schizophrenia.  Dr. 
N.R. summed up other portions of the examination as follows.  
Reflex examination was symmetric throughout and ocular 
movements were full without nystagmus.  Romberg test was 
negative and gait was normal.  Finger pursuit maneuvers were 
well within normal limits without tremor.  Strength was 5/5 
throughout without difficulty.  There was some facial 
asymmetry of facial expression on stressed movements.  

Based on the veteran's history and objective examination 
findings, Dr. N.R. diagnosed left-sided migraine headaches, 
history of thought disorder associated with schizophrenia, 
oculogyric crises secondary to chronic neuroleptic use, and 
documented history of facial fracture with no documented 
history of major facial reconstructive surgery.  

In an addendum dated in August 2006, Dr. N.R. stated that it 
was likely that the current chronic disorders, including 
migraine headaches, were unrelated to any service facial 
injury or circumstance of service.  Dr. N.R. explained that 
the veteran's claims file clearly showed that he had migraine 
headaches prior to any injuries.  Second, Dr. N.R. stated 
that the veteran suffered delusions and false perceptions.  
Dr. N.R. explained that the veteran's delusions related to 
the Claymore mine explosion, when the records clearly showed 
he suffered a basketball injury instead.  Regarding that 
injury, Dr. N.R. stated that there were no recurring 
permanent or partial disabilities.  

Having reviewed the evidence, the Board concludes that 
service connection for residuals of head trauma must be 
denied.  The Board finds Dr. N.R.'s report to be highly 
probative, particularly because he thoroughly discussed the 
veteran's history as found in his claims file.  Moreover, 
there is no other medical evidence contradicting Dr. N.R.'s 
findings.  In particular, the Board has reviewed all of the 
veteran's VAMC treatment records, yet finds no evidence 
linking any current disability to a documented in-service 
injury, other than for which he is already service-connected.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 




ORDER

Service connection for residuals of a head injury is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


